Citation Nr: 0421887	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-03 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a compensable rating for atopic dermatitis.  

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1969 to February 
1973; and from August 1974 to July 1976.  He also served in 
the National Guard from August 1981 to January 2002. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied a compensable 
rating for atopic dermatitis, and denied service connection 
for bilateral hearing loss.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claims.  

2.  The veteran's service-connected atopic dermatitis is 
manifested by very mild and non-disabling irritation 
affecting under 3 percent of the veteran's body; however, it 
is manifested by intermittent itching, it involves an exposed 
surface, and it affects more than 5 percent but less than 20 
percent of an exposed surface.  The veteran's skin disease is 
not productive of exudation or constant itching, extensive 
lesions or marked disfigurement, nor has it required any 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs and the area of involvement does not 
more nearly approximate more than 20 percent of an exposed 
surface.       

3.  The medical evidence shows no hearing loss disability, as 
defined by the applicable regulation, during service or 
within one year of active duty; the veteran's service medical 
records, to include the report of his separation examination, 
show numerous audiological examinations at which the 
veteran's hearing was within normal limits.  
CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more than 10 
percent, for atopic dermatitis is warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Code 7806 (before and since August 30, 
2002).
 
2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
101(24), 1101, 1110, 1131, 5103, 5103A, 5107 (West  2002); 38 
C.F.R. §§ 3.1, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 2002 rating decision; the January 
2003 Statement of the Case; the January 2004 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claims for a compensable rating 
for atopic dermatitis, and service connection for bilateral 
hearing loss, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated June 2002, August 
2002, and June 2004 informed him of the types of evidence 
that would substantiate his claims, that he could obtain and 
submit private evidence in support of his claims, and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  VCAA notice 
was provided to the veteran in June 2002, before the October 
2002 RO decision that is the subject of this appeal.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
claims.  In the VCAA letters noted above, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard, supra.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by June 2002, August 2002, and June 2004 letters and 
asked him to identify all medical providers who treated him 
for atopic dermatitis and bilateral hearing loss.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran underwent VA examinations in 
September 2002, April 2003, and November 2003.  These 
examinations provided sufficient findings upon which to make 
a determination as to service connection and to rate the 
disabilities at issue.  There is adequate medical evidence to 
make decisions on the claims.  There is no duty to provide 
another examination or medical opinion.  Id.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Background

The veteran served on active duty from March 1969 to February 
1973; and from August 1974 to July 1976.  Service connection 
was granted for atopic dermatitis and was evaluated at 10 
percent effective May 1976.  However, the rating was reduced 
to zero percent effective December 1983.  He seeks a 
compensable rating for atopic dermatitis and service 
connection for bilateral hearing loss.  

The veteran's service medical records show no symptoms, 
complaints, diagnoses, or treatment bilateral hearing loss.  
The veteran was thoroughly examined in February 1969 (upon 
enlistment), December 1970, February 1973, March 1974, June 
1976, March 1978, August 1981, February 1991, and January 
1999.  At each examination, the clinical evaluation of the 
veteran's ears revealed normal findings.  The veteran filled 
out a report of medical history in conjunction with the 
February 1969, December 1970, March 1974, March 1978, August 
1981, February 1991, and January 1999 examinations.  In each 
report, the veteran indicated by checked box that he never 
had any ear trouble or hearing loss.  

At induction, right ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 5, -5, -
10, and 5 decibels, respectively.  Left ear pure thresholds 
at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were 
measured at     -10, -10, -10, and 5 decibels, respectively.  


Subsequent in service audiometric examinations revealed the 
following:

			Right					Left
			500, 1k, 2k, 3k, 4k hertz		500, 1k, 2k, 3k, 
4k hertz
February 1973	    5,   0,   5, 10,  15  			  15,  
5,   5,   5,  10
March 1974		    5,   5,   5, NR*, 10	             20, 15,  
5, NR, 10
September 1974           5,   0,   0,    5,  10			  
10,   0,  0,   0,   10
June 1976		  15,   5, 10,    5,  20			  10, 10, 
10,  5,   15
*NR = Not recorded

Audiometric examinations taken while the veteran was in the 
National Guard revealed:

Right					Left
			500, 1k, 2k, 3k, 4k hertz		500, 1k, 2k, 3k, 
4k hertz
August 1981		  15, 10,   5, NR, 30			  20, 
10,   0, NR, 15
February 1991	    5,   0,   0,   0,   15			    0,   
0,   0,  20,  25
March 1993* *	    5,   0,   0,   5,   30		               
5,   0,   0,  20,  25
January 1999		    5,   0,   5, 10,   30			    5,   
0,   5,  30,  35
**Examination conducted by the Scott and White Clinic

Between July 1982 and June 2000, the veteran sought treatment 
with the Scott and White Clinic for a number of ailments, to 
include recurrent ear infections and complaints of ringing in 
the ear.  The only indication of hearing loss was in a June 
2000 report that noted that otoacoustic emissions suggested 
cochlear damage.  The clinician advised the veteran to have 
his hearing re-tested in three years.  

The veteran also sought treatment in January 2001 for a bump 
on the left neck, with a two-week duration, which was not 
attributed to atopic dermatitis.  The clinician noted that 
the veteran gets "occasional pimple-like bumps on the face 
and neck.  He is on no medicines."  The clinician prescribed 
oral Tetracycline 250mg, one in the morning and two at night, 
#100, no refills.  

The veteran filed claims for an increased rating for atopic 
dermatitis and for service connection for hearing loss in 
April 2002.  He subsequently underwent a VA examination in 
September 2002.  He complained of pimple like areas on the 
face, neck, forearms, and upper back that cause itching.  He 
stated that the condition has existed since 1969 but has 
gotten worse over the last year.  Since July, he had had 
three or four episodes where his skin had broken out with 
profound itching and little bumps.  On examination, the 
clinician noted a very slight case of pseudofolliculitis 
barbae with almost no skin reaction.  The forearms, back, and 
neck were free of any rash at all.  His impression was that 
the condition was an atopic or allergic eczematous type of 
dermatitis due to multiple allergies.  The condition is 
possibly a little worse over the years.  

The veteran underwent another VA examination in November 
2003.  The veteran denied the use of any ongoing medications.  
He specifically has not received any steroids or other 
immunosuppressive drugs in the past twelve months.  The 
clinician noted that the veteran appears to have a very mild 
form of pseudofolliculitis barbae on the exposed skin under 
the mandible anterior neck as well as on the side of the 
face.  The condition is associated with a subtle, but 
present, acne component that is very mild.  None of the skin 
problems interfere with his work or activities of daily 
living.  The veteran states that he shaves approximately five 
times a week.  Despite the fact that pseudofolliculitis is 
usually activated by shaving, the veteran's condition is 
"very very mild and non-disabling."  The clinician also 
noted a 3-mm. spot on the veteran's anterior chest.  

The veteran reported only very minor irritation and has not 
sought treatment for some years.  The clinician stated that 
the exposed skin on the face, neck, hands, and forearms is 
very highly involved although only very mildly with 
affectation on the sides of his face and under the mandible.  
There is no affectation on the dorsum of either hand or 
forearm, or back of the neck.  The clinician estimated that 
the percentage of exposed skin is clearly over 10 percent, 
but the percentage of the body affected is under 3 percent.  
The clinician also noted that there is some very mild acne 
superimposed over the condition.  There is no scarring or 
disfigurement. The clinician assessed the condition to be 
very mild with no disability.  

The veteran also underwent a VA examination in April 2003 to 
assess his hearing loss.  Right ear pure thresholds at 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured 
at 5, 10, 10, and 30 decibels, respectively.  Left ear pure 
thresholds at 1000 hertz, 2000 hertz, 3000 hertz, and 4000 
hertz were measured at 10, 25, 35, and 45 decibels, 
respectively.  Speech recognition scores were 100 percent 
bilaterally.  The clinician's otologic examination was 
unremarkable.  There was no "acoustic notch" present in 
either ear, though high frequency sensorineural hearing loss 
was noted.  The clinician diagnosed the veteran with 
bilateral high frequency sensorineural hearing loss and 
bilateral tinnitus.  The clinician noted that the veteran's 
hearing loss and tinnitus have occurred subsequent to his 
separation from service and it is "VERY UNLIKELY" [emphasis 
in original] that they are related to service.  

Laws and Regulations

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Prior to August 30, 2002, the regulation concerning 
dermatitis (38 C.F.R. § 4.118, Diagnostic Code 7806) granted 
a 10 percent rating for conditions manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for exudation or constant itching, extensive lesions or 
marked disfigurement. A 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
nervous manifestations or exceptional repugnance.  
                                      
Effective August 30, 2002, a zero percent rating is warranted 
for atopic dermatitis when the condition exists on less than 
5 percent of the entire body or less than 5 percent of the 
exposed areas are affected, and; no more than topical therapy 
has been required during the past 12-month period.  A 10 
percent rating is warranted when the condition exists on at 
least 5 percent but less than 20 percent of the entire body, 
or at least 5 percent but less than 20 percent of the exposed 
areas are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs has been 
required during the past 12-month period.  A 30 percent 
rating is warranted when the condition exists on 20 to 40 
percent of the entire body, or 20 to 40 percent of the 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs has been 
required for a total duration of six months or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted when the condition exists on more than 40 
percent of the entire body, or more than 40 percent of the 
exposed areas are affected, or; constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs has been required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.      

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability due to 
disease or injury incurred or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to 
be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  




Analysis

Atopic dermatitis
The veteran is currently service connected for atopic 
dermatitis, which is evaluated as zero percent disabling.  He 
seeks a compensable rating.   

Effective on August 30, 2002, the regulations pertaining to 
evaluations for skin disabilities changed.  See 67 Fed. Reg. 
49590 (July 31, 2002). 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at *14-*15.  Thus, 
the regulation at issue in the present case, 64 Fed. Reg. 
25202-25210 (2002), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214-5230, cannot be construed to have retroactive 
effect unless its language requires this result.  See Kuzma, 
341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 
U.S. 244 (1994)).  By its terms the regulation is effective 
August 30, 2002, see 64 Fed. Reg. 25202-25210, and it thus 
cannot be applied to the period prior to that date. However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, to the period on or after August 
30, 2002, the effective date of the new regulation, 38 C.F.R. 
§ 4.118, codes 7800, 7806.  See VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change);  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "most favorable version rule" to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).  Therefore, the Board will address (1) 
whether, for the period prior to August 30, 2002, the veteran 
is entitled to a compensable rating under the old criteria 
and (2) whether, for the period on and after August 30, 2002, 
the veteran is entitled to a higher rating under either the 
old or the new criteria.

The Board notes that under the old criteria (prior to August 
30, 2000), a 10 percent rating was warranted for conditions 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  
    
The regulations effective August 30, 2002 allow for a 10 
percent rating when the condition exists on at least 5 
percent but less than 20 percent of the entire body, or at 
least 5 percent but less than 20 percent of the exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs has been 
required during the past 12-month period. 

The Board finds that the medical evidence shows that the 
veteran's service-connected atopic dermatitis is manifested 
by very mild and non-disabling irritation affecting under 3 
percent of the veteran's body.  However, it is productive of 
intermittent itching, it involves an exposed surface, and it 
affects more than 5 percent of an exposed surface.  Thus, 
under both the former and current criteria for rating atopic 
dermatitis (38 C.F.R. § 4.118, Diagnostic code 7806), the 
requirements for a 10 percent rating have been met.  

The medical evidence does not show that the veteran's atopic 
dermatitis is manifested by findings that would support a 
rating in excess of 10 percent.  The veteran's skin disease 
is not productive of exudation or constant itching, extensive 
lesions or marked disfigurement, nor has it required any 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  The area of involvement does not 
more nearly approximate more than 20 percent of an exposed 
surface.  The clinician who examined the veteran in September 
2002 noted a very slight case of pseudofolliculitis barbae 
with almost no skin reaction.  The forearms, back, and neck 
were free of any rash at all.  The November 2003 clinician 
noted that the veteran appears to have a very mild form of 
pseudofolliculitis barbae that is "very very mild and non-
disabling."  The condition showed mild affectation on the 
sides of his face and under the mandible, and no affectation 
on the dorsum of either hand or forearm, or back of the neck.  
Furthermore, the clinician noted that there is no scarring or 
disfigurement, that the condition does not interfere with the 
veteran's work or activities of daily living, and that the 
veteran has not treated the condition with corticosteroids or 
other immunosuppressive drugs over the past 12-month period.  
To the contrary, the clinician noted that the veteran 
reported only very minor irritation and admitted that he has 
not sought treatment of any kind for years.  

The Board finds that under the old and new criteria for 
rating skin disabilities, the veteran's condition more nearly 
approximates to a 10 percent rating.  As the preponderance of 
the evidence is against the assignment of a rating in excess 
of 10 percent for atopic dermatitis the benefit of the doubt 
doctrine is not applicable to this aspect of the veteran's 
claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Bilateral hearing loss
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records show no complaints of hearing 
loss or objective findings of a hearing loss disability, as 
defined by the applicable VA regulation, 38 C.F.R. § 3.385.  
The separation examinations of February 1973 and June 1976 
are negative for any pertinent complaints or objective 
findings; every clinical examination of the ears showed that 
they were normal and every audiometric evaluation performed 
during service (to include the separation examinations) 
showed that the veteran's hearing was within normal limits.  
Furthermore, in conjunction with many of the examinations, 
the veteran was specifically asked whether he has experienced 
any ear trouble or hearing loss.  Each time (to include post 
service examinations in August 1981, February 1991, and 
January 1999) he checked "no."  

The first indication of hearing loss occurred in June 2000 
(24 years after service).  The only audiological examination 
that shows hearing loss as defined by the applicable VA 
regulation, 38 C.F.R. § 3.385, was the April 2003 examination 
where his auditory threshold level at 4000 hertz was measured 
at 45 decibels.  The clinician at the examination diagnosed 
the veteran with bilateral high frequency hearing loss but 
emphatically stated that it is "VERY UNLIKELY" [emphasis in 
original] that it is related to service.  
  
In sum, there is no evidence of hearing loss during or within 
one year of active service.  Thus, service connection for 
sensorineural hearing loss on a presumptive basis is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The Board is cognizant of the veteran's 
National Guard service with the most recent active duty in 
January 2002.  However, the one year presumption for 
sensorineural hearing loss is only applicable after 90 or 
more days of active service.  There is no medical evidence to 
show that the veteran's hearing loss began during an active 
duty period, nor is there any indication that he served 90 or 
more continuous days of active duty after he was discharged 
in July 1976. 

There is affirmative evidence in the form of the veteran's 
contemporaneously provided histories that he did not have any 
ear trouble or hearing loss; the medical evidence of record 
does not indicate or suggest any ear problems or hearing loss 
until June 2000; and there is no medical evidence to show or 
suggest that the veteran's current hearing loss is related to 
any incident of service.  Accordingly, service connection for 
hearing loss is not warranted.  38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim for 
service connection for hearing loss, the benefit of the doubt 
doctrine is not for application in the instant case.  
Gilbert, supra; Ortiz, supra.


ORDER

1.  Entitlement to a 10 percent rating for atopic dermatitis 
is granted, subject to the rules and regulations governing 
the payment of VA monetary benefits. 

2.  Entitlement to service connection for bilateral hearing 
loss is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



